AO 245B (Rev. 07/19) Judgment in a Criminal Case (form modified within District on July 1, 2019)
Sheet 1

 

 

UNITED STATES DISTRICT COURT

Southern District of New York

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. )
SHUI YING LIN Case Number: 19-CR-039-5 (JMF)

)  USMNumber: 86539-054
)
) Steven Gary Brill
) Defendant’s Attorney

THE DEFENDANT:

MW pleaded guilty to count(s) two (2) of the Indictment.

CL pleaded nolo contendere to count(s)

which was accepted by the court.
C1 was found guilty on count(s)
after a plea of not guilty.
| The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 USC § 2342 TRAFFICKING IN CONTRABAND CIGARETTES 1/23/2019 2
The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

LC The defendant has been found not guilty on count(s)

i Count(s) All open counts 1 is Mare dismissed on the motion of the United States.

 

_. It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

9/12/2019 _~
Date of Imposition of Jydgment Jf

L8
en] - ce

Hon. Jesse M. Furman U.S.D.J.

[fae

 

Name and Title of Judge

9/12/2019

 

Date
AO 245B (Rev. 07/19) Judgment in a Criminal Case
Sheet 4—Probation

Judgment—Page 2 of 6
DEFENDANT: SHUI YING LIN
CASE NUMBER: 19-CR-039-5 (JMF)

PROBATION

You are hereby sentenced to probation for a term of :

Two (2) years, with eight (8) months home dentition and location monitoring.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.

(1 The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)
¥] You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
C)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, e7 seq.)

as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location

where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
[C) You must participate in an approved program for domestic violence. (check if applicable)
¥] You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments.

wr

vS

= ooo ND

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 07/19) gudgment in a Criminal Case

heet 4A — Probation
Judgment—Page 3 of 6

DEFENDANT: SHUI YING LIN
CASE NUMBER: 19-CR-039-5 (JMF)

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.

2,

ne

11.

12.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUSS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 
AO 245B (Rev. 07/19) Judgment in a Criminal Case
Sheet 4B — Probation

Judgment—Page 4 of 6

DEFENDANT: SHUI YING LIN
CASE NUMBER: 19-CR-039-5 (JMF)

ADDITIONAL PROBATION TERMS

1. The defendant shall comply with the conditions of Location Monitoring for a period of eight (8) months, which program
may include electronic monitoring or voice identification. During this time she will remain at your place of residence except
for employment and other activities, as approved by her probation officer. She will maintain a telephone at her place of
residence without call forwarding, a modem, caller ID, or call waiting for the above period; portable cordless telephones are
not permitted. Location Monitoring shall commence on a date to be determined by the probation officer. Should a term of
Location Monitoring be imposed, the defendant shall pay the costs of Location Monitoring on a self-payment or co-payment
basis as directed by the probation officer.

2. The defendant shall obey the immigration laws and comply with the directives of immigration authorities.

3. The defendant shall submit her person, residence, place of business, vehicle, and any property or electronic devices
under his control to a search on the basis that the probation officer has reasonable belief that contraband or evidence of a
violation of the conditions of the release may be found. The search must be conducted at a reasonable time and in
reasonable manner. Failure to submit to a search may be grounds for revocation. The defendant shall inform any other
residents that the premises may be subject to search pursuant to this condition.

4. The defendant shall provide the probation officer with access to any requested financial information unless the
defendant has satisfied her financial obligations.

5. The defendant shail not incur new credit charges or open additional lines of credit without the approval of the probation
officer unless the defendant has satisfied her financial obligations.

6. The defendant shall be supervised by the district of residence.
AO 245B (Rev. 07/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 5 of 6
DEFENDANT: SHUI YING LIN

CASE NUMBER: 19-CR-039-5 (JMF)
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $ 259,841.27
C] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (40 245C) will be entered

after such determination.
C] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(4), all nonfederal victims must be paid
before the United States is paid.

NameofPayee 2  ., .. Lotal Loss** Restitution Ordered _— Priority or Percentage

_** See Order of Restitution tobe filed == a : .
separately.

TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
v1 the interest requirement is waived for the C fine Ww restitution.

(1 the interest requirement for the C1 fine 1 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 07/19) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page 6 of 6
DEFENDANT: SHUI YING LIN
CASE NUMBER: 19-CR-039-5 (JMF)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A &~ Lump sum payment of $ 100.00 due immediately, balance due

[] not later than , or
Mi inaccordancewith (] C, (7 D, C E,or MF below; or

B (1 Payment to begin immediately (may be combined with CIC, [C1 D,or ) F below); or

C (1) Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F W&_ Special instructions regarding the payment of criminal monetary penalties:

The restitution shall be paid in monthly installments of 15% of gross monthly income over a period of supervision
to commence 30 days after the date of the judgment is entered. The defendant shall notify the Court and the
Probation Department of any material change in her economic circumstances that might affect the defendant's
ability to pay restitution.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

V] Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

See Order of Restitution to be filed separately.

[1 The defendant shall pay the cost of prosecution.
[] The defendant shall pay the following court cost(s):

(1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
